762 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ABBAS HASSAIN, PLAINTIFF-APPELLANT,v.JUDGE STEWART A. NEWBLATT, JUDGE MARTIN, JUDGE JONES, ANDJUDGE KRUPANSKY, DEFENDANTS-APPELLEES.
NO. 84-1614
United States Court of Appeals, Sixth Circuit.
3/13/85

ORDER
BEFORE:  CONTIE and MILBURN, Circuit Judges; and PECK, Senior Circuit Judge.


1
The plaintiff appeals the judgment dismissing his pro se civil rights action as frivolous under 28 U.S.C. Sec. 1915(d).  He now moves for appointment of counsel.  He also seeks to join the district judge below as a party defendant.  These motions were referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
The plaintiff had a civil action pending in the district court before District Judge Stewart Newblatt in 1982 when he filed motions for default judgment as to one defendant and to strike that defendant's testimony.  When the district court failed to rule upon those motions, the plaintiff filed in this Court a petition for a writ of mandamus ordering Judge Newblatt to make such rulings.  A panel of Circuit Judges Martin, Jones and Krupansky denied the petition, holding the plaintiff had failed to show circumstances warranting the extraordinary relief sought.  In re:  Abbas Hassain, No. 83-8062 (6th Cir.  Unpublished Order of December 9, 1983).


3
The plaintiff then filed this civil rights action against District Judge Newblatt and Circuit Judges Martin, Jones and Krupansky, asserting they had conspired to deny him due process of law.  He sought both injunctive relief (amounting to the granting of the motions filed in the district court action above) and damages.  The district court per District Judge George E. Woods dismissed the action as frivolous.  In so doing he held the named defendants entitled to absolute immunity from damages and found injunctive relief inappropriate under the facts of this case.  This appeal followed.


4
An action may be dismissed as frivolous under Sec. 1915(d) 'if it appears beyond doubt that the plaintiff can prove no set of facts which would entitle him to relief.'  Malone v. Colyer, 710 F.2d 258, 261 (6th Cir. 1983).  We find the district court properly applied this standard and, for the reasons stated in its order of dismissal of August 8, 1984, did not err in dismissing the action thereunder.


5
It is ORDERED that the motions for counsel and to join Judge Woods as a party defendant be and they hereby are denied.


6
Upon examination of the record and the plaintiff's appellate brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  This panel finding the appeal to be frivolous and totally without merit,


7
It is further ORDERED that the district court's judgment of August 8, 1984 dismissing this action be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.